       Case 3:13-cv-30125-PBS Document 430-4 Filed 01/16/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                              )
Mark Anthony REID, et aJ., on behalf of       )
themselves and others sirnllarly situated.    )              Case No. 3:U-ev-30125-PBS
                                              )
l'/afn.tif.fi•Peritioners,'                   )
                                              )
v.                                            )
                                              )              January 14, 2019
Christopher DONELAN, Sheriff,                 )
Franklin County, MA, or. aJ,,                 )

Defendants-Re.,;pondents. )
-------�-----)
                              DEQ;ARATIOJS OF LEO FELIX CHARLES
         r,Leo Felix Charles, swear under the pt;naJty of perjury that the following ls true and
oorrt:ct to the best of my knowledge,

     Updaees Regarding my Immigration Procetdlngs

     \ . I have been detained in ICE custody since February 2, 201 8.

     2. t have been detained at Franklin County Jail and tbc Bristo\ County House of Corrections
        in Massaohusettli. I have also been detained at the Strafford County House of Corrections
        in New Hampshire.

     3. I hav" been flghtini my immigration CJase while I have beon detained.

     4. In 2017, the Department of Homeland Security filed a. Motion to Reopen my 2003 grant
        of defemi.l of removal under the Convention Against Torture. A trUe and co�ct copy of
        the opinion is attached a,c; Exhibit A (2003 Immigration Judge Decision). DHS alleged in
        it� motion. that Ronald Marcel\us, the politicelly-connectcd Haitian gang member whom I
        feared would murder me or order hh-i family member& and or,eratives to murder rne if l
        were removed to Haiti� no longer posed a threat to me, OHS also alleged that the
        circumstanoes in Haiti had changed euoh dwt 1 would not be detained and tortured there,
        as the JJ found when granting me CA1" protection ln 2003. A true and correct copy of the
        motiOl'I is attacht!ld as Exhibit B (Government's Motion to Reopen).

     S. The lJ granted DHS's Motion to �open and conducted a de nt:JWJ 1Tlori1s hea.riog in
        Hartford on February '.22, 20 \ S. T did not have counsel and proceed�d prose, Although
        the DHS attorney admitted that the level or cottUption and influence tn the Hattian
  Case 3:13-cv-30125-PBS Document 430-4 Filed 01/16/19 Page 2 of 3




   government has not changed since thB time I was granted CAT protection in 2003, the
   attorney n.onetheless argued that deportees are no lonaer detained when they arrlve in
   H:a\ti.

6. At the conclusion of the hearing, the IJ re\loked my CAT protection. A tr\le and com:(:!
   copy of the opinion and order is attached as Exhibit C (2018 lmmigmtion Judgo
   Decision),

7. On Febl'uat;)' 23, 2018, I filed an. appeal and motion for .scay of removal with the Board of
   Immigration Appeals, I dld. so prose,

8. In October 2018, the SIA adopted and e:ff'mnccl the 1.rs decision, thus denying my
   appeal.

9, On October 19, 2018, I filed, pro seJ a Petition for Review and Motion for Stay of
   Removal in the Seco1\d Circ\lit Court of Appeals. As wlth all other aspec.ts of my case, I
   did so whUo dtrt:aincd, using the limited resources I was afforded in the detention center.

10. On November 9, 20\8,1 I was able to secure pro bono couttso) to represent me on my
    Petition for Review before the Second Circuit. Lam now represented by Ms, Dalia
    F1.1l�ihan of the New Haven Legal Assistance Association. Ms. Fuleihan fil�d lln
    Amended Motion for Stay of Removal in my case, A true and correi:t eopy of the
    an-iended motion is attached ias Exhibit n (Amended Motion for Stay of Removal).

11. On December 11, 2018, the Second Circuit granted my motion for Stay of Rcmoval-

12. The Second Circuit ordered briefing on my Petition for Review. My opc11ing brief is due
    on March 15,2019.

My Experience in Detention

13. l have been detained in lCE. custody for nearly 011e year l'\OW. My time in detention has
    been extremely challenging. My experience in detention hns ca.used or exacerbated many
    medical problems for me.

 l4. 1 !luffer from a nu.mber of different health problems. These include diabetes, high blood
     pressure, acid reflux. nerve and kidney damage, scoliosis, osreoarthirltis. neuropathy,
     degenerative joint disease in both of my knees nnd anemia, spinal stenosls.

 IS. I suffered a &pina1 fusion whi"h required back surgery in 2017, However, I have not been
     provided the proper physical therapy, treatment and accommodations to recover from rny
     surgery during my time incarcerated in ICE custody, so now m;y baok. requires a revision
     surgery- which l have not received.
    Case 3:13-cv-30125-PBS Document 430-4 Filed 01/16/19 Page 3 of 3




   16. Additionally, I require a knee replacement surgery whkh ( have not been ,Pt"Ovided, As
       suoh, I al'l'I unable to walk and arn c:onfinod co a wheelchair. However, being in the
       whc:c:lcha.ir ends up further harming my back.

   t 7. After my spinal surgery, one of my doctors instructed that t should onl)' use a.. wheelchair
        sparingly beca1J.se it would be deleterious to my back.. A true and correct copy of these
        ln$!:ruotions are a.tta"h!!!d as Exhibit E (Medical lnstruciions). B1.1t beca'J$e I have a
        degonerative jo;nt disease in my knees and have not received S'-1-rgery to address it, I �m
        forced to remain in a. wheelchair.

   18. This situation has put me in a state of const;1.nt pain. The r.iain makes it very difficult to
       sleep. I am lucky if l steep a f�w hours each night. Part of the problem is that it i� so
       difficult and painful for me to even get in and out of bed.

   19. So, lt is better for me to j\lSt $tay in my wheelchair. But this poses otl'ior problems for me,
       like using the bathroom. E.very time I mov0 l am in paln and there is very little assistance
       1n the detention cet'lter.

   20. While I have been incnrcera�d. I have not been receiving the medications t need. As it is,
       l take ru1arly twenty pills ea.ch da.y. But the pills for pain � ineffective. And there are
       many medications whioh Tam supposed to receive b\lt am denied a!tog�her, including
       iron. pills, aspirin and an oral diabetes medication. I have not reQBivecl any treatment for
       my nc:uro_pathy and m:y nerve damage.

   2 J. I have told the detention center staff of these critical deficiencies and '5vcn written letters
        to highet tips in charge, but none of them have resolved this situ�ion. M)I health
        CQntinuog to get worse,

   22. Being daained also makes it incredibly i;iifficult to foltow the diet ordered by doctors,
       given all ofmy hc.a,lth problems,

   23. I am supposed to avoid salt, spicy food1 o.nd red meat. The only way I �an do sol� by
       refusing the food serve(] at the detention ccntel'. Instead, I cat only the cereil that is given
       to me when l recei\le my insulin injections and things th.at 1 am able to buy from the
       commissary, like tuna and peanut butter.

1� Leo Felix Charles, dec:larc under the penalties and pains of perjury under the laws of the
United States that the fo:rsgoing is true and correct to tho best of my knowledge.




Executed on January 14, 2019




                                                                                                    TOTAL P.0013
